It must be borne in mind that this is not a contest between a mother and a father for the custody of a child, but a controversy between strangers and the father for the possession of his minor daughter. Heretofore, this court has required the strongest kind of proof that the parent was morally unfit to take care of his child before he was deprived of the custody of it.
In the argument at bar, both counsel went out of the record to refer to evidence which would have been relevant if offered *Page 1043 
in the trial of the case. After the case was submitted, both parties litigant filed ex parte affidavits in this court setting forth further relevant evidence, which was not offered below. Counsel for appellee in presenting the case requested the court to remand the case to receive additional evidence, if we concluded that the record as made up was insufficient.
As this is a matter involving the custody of a child, whose welfare is paramount, I am of the opinion that, in the interest of justice, the case should be remanded to receive all pertinent and available evidence which was not introduced.
I respectfully dissent.